IN THE
                         TENTH COURT OF APPEALS

                               No. 10-19-00045-CR

CHRISTOPHER L. BREWINGTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2017-262-C2


                         MEMORANDUM OPINION

      Appellant Christopher L. Brewington has filed a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Brewington

personally signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed December 31, 2019
Do not publish
[CR25]




Brewington v. State                             Page 2